                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION



    YOLIAN TORRES-WAITOTO, #27418-78                §
                                                    §
    VS.                                             §                CIVIL ACTION NO. 4:19cv321
                                                    §
    UNITED STATES OF AMERICA                        §

                                       ORDER OF DISMISSAL

           This civil action was referred to United States Magistrate Judge Kimberly C. Priest Johnson.

    The Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact

    and recommendations for the disposition of such action, has been presented for consideration. No

    objections were timely filed. The Court concludes that the findings and conclusions of the

    Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court.

           It is therefore ORDERED the motion to vacate, set aside, or correct sentence is
.
    DISMISSED without prejudice.

           It is further ORDERED all motions by either party not previously ruled on are hereby

    DENIED.

           SIGNED this 1st day of August, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
